Citation Nr: 1616780	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-47 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hemorrhoids.

2. Entitlement to service connection for a back disability. 

3. Entitlement to service connection for Bell's palsy.

4. Entitlement to service connection for a left knee disability.

5. Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to January 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  However, in a statement dated May 2012, the Veteran, through his representative, cancelled his scheduled hearing.  As such, the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e).

This matter was previously remanded by the Board for further development in July 2014.  The requested development has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a left knee disability and entitlement to service connection for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. The Veteran did not have hemorrhoids in service; the current disability is not linked to service.

2. The Veteran did not have a back disability in service or arthritis of the back that manifested to a compensable degree within one year after active duty; the current disability is not linked to service.

3. The Veteran did not have Bell's palsy in service or that manifested to a compensable degree within one year after active duty; the current disability is not linked to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for hemorrhoids are not met.  38 U.S.C.A.  §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3. The criteria for service connection for Bell's palsy are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.56(a), 3.159 and 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In April 2008, the RO provided the notice required by 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  This letter also provided the necessary notice requirements pursuant to Dingess. 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2015) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims decided herein, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent post-treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA incorporated the Veteran's in-service treatment records into his claims file.  In addition, post-service treatment records have been incorporated into the claims file.  

In addition, the record indicates that the Veteran was in receipt of Social Security Administration (SSA) Disability benefits that warranted obtaining additional records.  As such, in July 2014, the Board remanded this appeal for the outstanding SSA records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  These records have been obtained and associated with the record.  The Veteran has not referenced additional outstanding records that he wanted VA to obtain or felt were relevant to the claims.

The Board recognizes that the Veteran was not afforded VA examination for his claimed conditions.  However, the Board finds that the Veteran has not been prejudiced as a result.

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Here, the McLendon criteria are not satisfied.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the competent evidence does not indicate that there is a relationship between service and a current disability.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b)  when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

Here, arthritis and organic disease of the nervous system (Bell's palsy) are chronic diseases under 38 C.F.R. § 3.309(a) and are subject to the provisions governing service connection based upon continuity of symptomatology; however, hemorrhoids is not included.  Therefore, hemorrhoids are not subject to the provisions governing service connection based upon continuity of symptomatology.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2014).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records are completely absent of any symptoms, treatment, or diagnoses referable to hemorrhoids, a back disability, or Bell's palsy.  The January 1975 Report of Medical History and Report of Medical Examination at separation revealed the Veteran denied any problems in the spine, paralysis, and rectal disease.

The Veteran submitted a claim for service connection in March 2008 stating that his back disability began in June 1976, hemorrhoids in October 1983, and Bell's palsy in June 1991.  

According to the post-service treatment records, mild degenerative changes in the lower lumbar spine was noted in February 2010 and stable mild degenerative change in the thoracic spine was noted in June 2011.  It is also clear that the Veteran had a history of, and sought treatment for, hemorrhoids and Bell's palsy as indicated within the post-service treatment records.  However, there is no competent evidence showing that his current disabilities were etiologically related to his active service.

Relevant complaints, treatment, and/or diagnoses of hemorrhoids, a back disability, and Bell's palsy are not shown in the record until after separation from military service.  The first record of complaint of back pain was in July 1999 where he stated it was due to a work-related injury in November 1998.  In addition, the first instance of Bell's palsy was also in the July 1999 VA treatment record where he stated he has had Bell's palsy five times and the last episode was five years prior.   However, in May 2004, the Veteran stated he first experienced pain problems in the 1980s when he was diagnosed with Bell's palsy.  He stated he also injured his back. 

After consideration of the entire record and the relevant law, the Board finds that the Veteran's current hemorrhoids, back disability, and Bell's palsy are not related to service, and service connection is not established.  The medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of the disabilities and his military service.

Regarding the hemorrhoids and Bell's palsy, there is no evidence that the disorders were chronic or characterized by continuous symptoms.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   Bell's palsy is not shown to a compensable degree within one year of service separation.  38 C.F.R. § 3.303(a).

The lay and medical evidence does not demonstrate that the Veteran's hemorrhoids or Bell's palsy have been continuous since separation from service in January 1975.  The Board recognizes the Veteran's contention at his hemorrhoids began in October 1982, according to the original claim, and Bell's palsy began in the 1980s, as reported in the May 2004 VA treatment record.  The absence of post-service complaints, findings, diagnosis or treatment for over seven years after service for hemorrhoids, and approximately five years after service for Bell's palsy, is one factor that tends to weigh against a finding of continuous symptoms of these conditions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Therefore, the Board finds that there is no in-service injury, event or disease and the second element of a claim for service connection is not satisfied.

In this case, as there is no in-service injury, event or disease, there can be no existence of a causal relationship between the Veteran's hemorrhoids and Bell's palsy, and an in-service injury, event or disease.  Thus, a discussion of the lack of a nexus is not necessary. 

Regarding the Veteran's claim for a back disability, the Board recognizes that Veteran is competent to assert that his back disability stems from his military service; however, such an assertion is directly contrary to the available medical evidence, namely the July 1999 VA treatment record where the Veteran stated his back pain stemmed from a work-related injury in November 1998.

This earlier statement within the medical records is much more probative and credible because it was closer in time to the alleged injuries the Veteran had a motive to tell the truth to receive proper care, and there was little indication of an interest in the outcome of a claim for VA benefits or monetary compensation.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (lay testimony may not be ignored simply because the witness is an interested party, but such interest in the outcome may affect the credibility of testimony); see also Fed.R.Evid. 803 (4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons).  As such, the Board finds that the Veteran's back disability started in November 1998, due to a work-related injury, not his military service.

The Board has also considered whether the Veteran's back disability can be granted on a presumptive basis, as service connection for arthritis is available if it manifests to a compensable degree within one year of separation from service.  See 38 U.S.C.A. §1131; 38 C.F.R. §§ 3.307, 3.309(a).  As noted above, the Veteran did not report back pain until after a work-related injury in November 1998, and even assuming that his back disability started in June 1976, as reported in his original claim, the Veteran did not have a back condition within the first year after service.  Therefore, service connection for a back disability is not available on a presumptive basis.

Overall, the Board acknowledges the Veteran's contentions.  However, the only evidence of record in support of the Veteran's claims consists of his own lay statements.  The Veteran is considered competent to report the observable manifestations of his claimed disabilities.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  His assertions that he experiences symptoms are also credible.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, whether the Veteran has a current diagnosis of a claimed condition and the date of onset of such disorder, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer). Accordingly, his opinions are not significantly probative and are outweighed by the medical evidence of record noted above.

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's hemorrhoids, Bell's palsy, and a back disability are related to any in-service disease, event, or injury.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, the doctrine of reasonable doubt is not for application concerning this claims as the weight of the evidence is against the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of his claims must be denied.


ORDER

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for Bell's palsy is denied.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R.  § 3.159(c) (2015).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2015).

Regarding the issues of service connection for left knee disability and right knee disability, the Board notes that the Veteran sought treatment for a bilateral knee pain on numerous occasions and was diagnosed with osteoarthritis of the bilateral knees.

The in-service treatment records, however, are absent of any complaints, treatment, or diagnosis of any knee disabilities.  Nevertheless, the Veteran stated in his original claim that his bilateral knee disabilities started during service in May 1974.

The Board finds that the Veteran has not been afforded a VA examination for the purposes of obtaining a nexus opinion, and based on his competent lay contention that his bilateral knee disability started in May 1974, one should be conducted.

The duty to assist includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury, or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the claims file.

2. Once all outstanding records are obtained and associated with the claims file, schedule the Veteran for a VA examination with the appropriate specialist to identify any current bilateral knee disability and determine the date of onset thereof. 
 
The VA examiner should determine whether it is at least as likely as not (50 percent probability or greater) that any current bilateral knee disability is of service onset or otherwise etiologically related to the Veteran's period of active service.

The rationale for any opinions expressed should be provided.  If the examiner cannot provide an opinion without resort to speculation, he or she must provide a reason why speculation would be required by explaining the basis for such an opinion, basing the opinion on sufficient facts or data, and clearly identifying precisely what facts cannot be determined. 

When formulating an opinion, the examiner must consider and address the Veteran's lay statements regarding his symptomatology, the service treatment records, and all relevant post-service treatment records.  A complete rationale must be provided for all opinions offered.

The claims file should be provided to the examiner for review in conjunction with the examination and such review should be acknowledged.  All appropriate testing should be accomplished.  All findings and conclusions should be set forth in a legible report.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


